Citation Nr: 1232702	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  02-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in July 2003.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In April 2009 and September 2011, the Board remanded the Veteran's claims of service connection for an acquired psychiatric disorder and hypertension for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As the Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described below, the Veteran's claims must be remanded for another VA opinion.

While the Board appreciates the VA examiner's in-depth explanation regarding the Veteran's current psychiatric state, additional clarification is necessary.  For the Board's purposes, "secondary service connection" is a legal term of art, and addresses the question of whether a Veteran suffers from one condition as a result of or due to the aggravation of a service-connected disability.  In the present case, the Veteran is currently service-connected for coronary artery disease, migraine headaches, diabetes mellitus, and diabetic neuropathy with renal dysfunction, and now claims that he suffers from dysthymic disorder as a result of these conditions. The VA examiner is requested to opine as to whether it is at least as likely as not that the Veteran's current psychiatric disorder was caused by or the result of his service-connected disabilities.

The claim of entitlement to service to hypertension cannot be reviewed while the pending claim of service connection for an acquired psychiatric evaluation remains unresolved.  

Accordingly, the case is REMANDED for the following action:

1) The claims file should be sent to a VA psychiatrist who has not previously examined the Veteran, to obtain a VA psychiatric opinion.  The physician should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note that this has been accomplished in the VA examination report.

The reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disability, to include dysthymic disorder, was caused and/or aggravated (permanently worsened) by any of his service-connected disabilities, to include coronary artery disease, migraine headaches, diabetes mellitus, and diabetic neuropathy with renal dysfunction.  Please specifically address whether there was any increase in severity of the Veteran's psychiatric disability that was proximately due to or the result of the Veteran's service-connected disabilities, to include coronary artery disease, migraine headaches, diabetes mellitus, and diabetic neuropathy with renal dysfunction, and not due to the natural progress of the Veteran's acquired psychiatric disability. 

Additionally, the physician should review and discuss the Veteran's VA outpatient treatment records, the June 2008, September 2010, and September 2011 VA examination reports, the Veteran's lay statements, and any other relevant information. 

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for an acquired psychiatric disorder and hypertension, should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


